IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,822 


EX PARTE ANDREW AVILA, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 929716 IN THE 184TH DISTRICT COURT

FROM HARRIS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated
robbery and sentenced to twelve years' imprisonment. The First Court of Appeals affirmed his
conviction. Avila v. State, No. 01-03-00800-CR (Tex. App.-Houston [1st Dist.], delivered Oct. 7,
2004, no pet.).  
	Applicant contends, among other things, that his appellate counsel rendered ineffective
assistance because counsel failed to timely notify Applicant that his conviction had been affirmed.
Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court has
entered findings of fact and conclusions of law that appellate counsel failed to advise Applicant of
his right to file a pro se petition for discretionary review. The trial court recommends that relief be
granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that Applicant
is entitled to the opportunity to file an out-of-time petition for discretionary review of the judgment
of the First Court of Appeals in Cause No. 01-03-00800-CR that affirmed his conviction in Case No.
929716 from the 184th  Judicial District Court of Harris County. Applicant shall file his petition for
discretionary review with the First Court of Appeals within 30 days of the date on which this Court's
mandate issues.
	Applicant's remaining claim is dismissed. Ex parte Torres, 943 S.W.2d 469 (Tex. Crim.
App. 1997).
Delivered: January 23, 2008
Do not publish